1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Japanese Patent 2000-272,020 and Japanese Patent 2001-316514 (see the Abstract).
Horst and JP -020 are applied for reasons of record, the references disclosing the basic claimed method lacking essentially a clear teaching of the instant density and use of a binder.  Note that Horst discloses forming a lens in a lens container—ie, mold—wherein the conductive elements are heated and expanded inside the mold to form the lens.  Japanese -514 has been additionally applied to show the formation of a similar lens wherein the density overlaps the instant and a binder is used.  It is submitted that the instant density would have been an obvious aspect in the combination as applied since such is clearly known for similar dielectric mixtures used to form lenses as is the aspect of using a binder as taught by JP -514.  Instant claim 11 is also being rejected in that the binder is taught in newly applied JP -514 and the exact amount of such binder and expanded microparticles would have been obviously determined by one of ordinary skill in the art.     
2.Claims 1, 2, 4, 6, 7, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aki et al in view of Horst and Japanese Patent 2000-272,020 and further in view of Japanese Patent 2001-316,514.
The claims are rejected essentially for reasons of record as set forth in paragraph 4 of the previous action and paragraph 1, supra.  
3.Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 7, 9, 11 and 14 have been considered but are moot in view of the new ground of rejection.  While applicant suggests that the claim amendments to claim 1 are sufficient to render claim 1 and its dependents as allowable, such is not believed to be the case.  Clearly, the language inserted into the claim prior to the last two lines is already met in art of record.  The aspect of the density –and the use of a binder as set forth in instant claims 6 and 11—is taught in newly applied Japanese Patent 2001-316,514.  In view of the amendment to claim 1, the rejection has been made final even though a new reference has been applied.  
4.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742